EXHIBIT Norpac Technologies, Inc. and CelLynx, Inc. Pro Forma Combined Financial Statements (unaudited) Contents Page Pro Forma Combined Financial Statements: Pro Forma Combined Balance Sheet as of March 31, 2008 (unaudited) F-2 Pro Forma Combined Statements of Operations for the period ended March 31, 2008 (unaudited) F-3 Pro Forma Combined Statements of Operations for the period ended June 30, 2007 (unaudited) F-4 Notes to Pro Forma Combined Financial Statements (unaudited) F-5 F-1 Norpac Technologies, Inc. and CelLynx Inc. Pro forma Combined Balance Sheet As of March 31, 2008 (unaudited) Norpac Technologies Pro forma Pro forma Inc. (1) CelLynx Inc.(2) Adjustments Combined (historical) (historical) ASSETS CURRENT ASSETS Cash $ 997 $ 91,531 $ - $ 92,528 Loans receivable 331,829 - - 331,829 Other assets - 4,397 - 4,397 TOTAL CURRENT ASSETS 332,826 95,928 - 428,754 FIXED ASSETS, NET - 2,077 - 2,077 INTANGIBLE ASSETS, NET - 45,729 - 45,729 AVAILABLE-FOR-SALE-SECURITIES 110,900 - - 110,900 TOTAL ASSETS $ 443,726 $ 143,734 $ - $ 587,460 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 196,363 $ 145,819 $ - $ 342,182 Loans payable 77,016 250,000 - 327,016 Share-based compensation liability - 296,267 - 296,267 Accrued interest - 18,392 - 18,392 TOTAL CURRENT LIABILITIES 273,379 710,478 - 983,857 LONG TERM LIABILITIES Stockholder notes - 60,000 - 60,000 TOTAL LIABILITIES 273,379 770,478 - 1,043,857 STOCKHOLDERS' EQUITY - Preferred Stock - - 45,516 45,516 Common Stock 37,597 1,209,535 (1,214,677 ) 32,455 Additional paid in capital 3,467,383 (72,966 ) 1,169,161 1,228,945 (3,231,083 ) (103,550 ) Deficit accumulated during the development stage (3,231,083 ) (1,763,313 ) 3,231,083 (1,763,313 ) Accumulated other comprehensive income (loss) (103,550 ) - 103,550 - TOTAL STOCKHOLDERS' EQUITY (DEFICIT) 170,347 (626,744 ) - (456,397 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 443,726 $ 143,734 $ - $ 587,460 (1) Source: unaudited financial statements of Norpac Technologies, Inc. as of March 31, 2008 included in Form 10Q (2) Source:unaudited financial statements of CelLynx Inc. as of March 31, 2008 included elsewhere in this Form 8K. See accompanying notes to pro forma combined financial statements F-2 Norpac Technologies, Inc. and CelLynx Inc. Pro forma Combined Statement of Operations For the Period Ended March 31, 2008 (unaudited) Norpac Technologies Inc. (1) CelLynx Inc. (2) For the Nine Months For the Six Months Ended March 31, 2008 Ended March 31, 2008 Pro formaAdjustments Pro formaCombined (historical) (historical) Net Revenue $ - $ - $ - $ - Cost of Revenue - Gross Profit - Operating expenses: Research and development - 53,068 - 53,068 General and administrative expenses 161,236 668,984 - 830,220 Total operating expenses 161,236 722,052 - 883,288 Loss from operations (161,236 ) (722,052 ) - (883,288 ) Non-operating income (expense): Interest income 24,960 - 24,960 Interest expense (896 ) (6,200 ) - (7,096 ) Change in fair value of share-based compensation liability - 1,851 - 1,851 Loss reserve on loans receivable (331,829 ) - - (331,829 ) Total non-operating (expense) income (307,765 ) (4,349 ) - (312,114 ) Loss before provision for income taxes (469,001 ) (726,401 ) - (1,195,402 ) Income tax - Net loss $ (469,001 ) $ (726,401 ) $ - $ (1,195,402 ) Loss per common share $ (0.01 ) $ (0.02 ) Weighted average shares outstanding 37,597,890 69,113,915 (1) Source: unaudited financial statements of Norpac Technologies, Inc. included in Form 10Q for the nine months ended March 31, 2008. (2) Source:unaudited financial statements of CelLynx Inc. for the six months ended March 31, 2008 included elsewhere in this Form 8K. See accompanying notes to pro forma combined financial statements F-3 Norpac Technologies, Inc. and CelLynx Inc. Pro forma Combined Statement of Operations For the Period Ended June 30, 2007 (unaudited) Norpac Technologies Inc. (1) CelLynx Inc. (2) For the Year Ended For the Year Ended June 30, 2007 September 30, 2007 Pro forma Adjustments Pro forma Combined (historical) (historical) Net Revenue $ 15,000 $ - $ - $ 15,000 Cost of Revenue - Gross Profit 15,000 - - 15,000 Operating expenses: Research and development - 81,218 - 81,218 General and administrative expenses 146,807 254,650 - 401,457 Total operating expenses 146,807 335,868 - 482,675 Loss from operations (131,807 ) (335,868 ) - (467,675 ) Non-operating income (expense): Interest income 26,698 173 - 26,871 Interest expense - (10,548 ) - (10,548 ) Impairment of intangibles (4,800 ) - - (4,800 ) Total non-operating (expense) income 21,898 (10,375 ) - 11,523 Loss before provision for income taxes (109,909 ) (346,243 ) - (456,152 ) Income tax - Net loss $ (109,909 ) $ (346,243 ) $ - $ (456,152 ) Loss per common share $ (0.00 ) $ (0.01 ) Weighted average shares outstanding 36,542,246 68,058,280 (1) Source: audited financial statements of Norpac Technologies, Inc. included in Form 10KSB. (2) Source: audited financial statements of CelLynx Inc. as of September 30, 2007 included elsewhere in this Form 8K. See accompanying notes to pro forma combined financial statements F-4 Norpac Technologies, Inc. and CelLynx Notes to Pro form Combined Financial Statements NOTE 1 - BASIS OF PRESENTATION The accompanying pro forma combined balance sheet presents the accounts of Norpac Technologies, Inc. (“Norpac”) and CelLynx, Inc. (“CelLynx”) as if the acquisition of CelLynx by Norpac occurred on March 31, 2008.The accompanying pro forma combined statement of operations presents the accounts of Norpac and CelLynx for the year ended June 30, 2007 and for the nine months ended March 31, 2008 as if the acquisition occurred on July 1, 2006.For accounting purposes, the transaction is being accounted for as a recapitalization of CelLynx. The following adjustments would be required if the acquisition occurred as indicated above: a. Recapitalization of CelLynx to account for issuance of an aggregate of 45,516,034 preferred shares and 32,454,922 common shares of Norpac to the shareholders of CelLynx; CelLynx issued 6,511,423 shares to certain consultants in connection with services rendered subsequent to March 31, 2008 and prior to July 31, 2008. CelLynx also issued 3,104,222 shares of our common stock to certain investors for $279,380 in cash. Immediately prior to the closing of the share exchange transaction with Norpac, holders of 8,293,111 shares of our common stock cancelled 7,546,731 shares such that these holders retained 746,380 shares of our common stock at closing. b. Eliminate pre-acquisition accumulated deficit of Norpac; c. Eliminate pre-acquisition accumulated other comprehensive loss of Norpac. NOTE 2 – SUBSEQUENT EVENT Concurrently with the closing of the transaction mentioned above, the Company entered into a Regulation S Subscription Agreement pursuant to which the Company agreed to issue and sell 10,500,000 shares of its common stock and warrants to purchase 10,500,000 shares of common stock at an exercise price of $0.15 per share to foreign investors for an aggregate purchase price of $1,575,000.Each unit includes a full two year warrant at $0.20 per share. F-5
